Citation Nr: 0412679	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  01-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1965 to February 
1968, to include service in Vietnam from December 1965 to 
January 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

It is noted that service connection has been granted for 
diabetes and manifestations thereof, said to include 
furunculosis.  Thus, some skin pathology is currently service 
connected.  The claim herein is considered to be for other 
skin pathology, and is handled accordingly.  Nothing herein 
should be taken as rating judgment on the already service 
connected furunculosis.

The veteran testified at a video teleconference (VTC) in 
August 2002 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of The Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.

During the initial review of the case, the Board determined 
that additional development was needed, to include obtaining 
Social Security Administration records and a VA dermatology 
examination.  The Board directed this additional development 
under regulations then in effect.  See, e.g., 38 C.F.R. 
§ 19.9 (2002).  The U.S. Court of Appeals for the Federal 
Circuit subsequently restricted this authority and ruled 
that, unless waived by the claimant, the RO must first 
consider any additional evidence developed.  See Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  

In compliance with DAV the Board remanded the case to the RO 
in July 2003.  The RO reviewed the additional evidence 
developed and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional comments on behalf of the veteran in April 2004.  
The matter has now been returned to the Board.
FINDINGS OF FACT

1.  The veteran served in Vietnam during his active service.

2.  There are no entries in the service medical records 
(SMRs) of complaints, findings, or treatment for, any 
continuing skin condition or pathology.  He was seen on an 
isolated occasion for tinea which apparently resolved with 
treatment.

3.  The Report of Medical Examination at Separation from 
active service rated the veteran's skin as normal, despite a 
recorded history of "jungle rot".

4.  There is no record of complaints, findings, or treatment 
for, any skin condition within one year of the veteran's 
separation from active service.

5.  The VA Agent Orange protocol noted no skin pathology 
related to Agent Orange exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, and neither may it be presumed to have incurred in 
active service as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA became effective after the veteran filed his claim.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the application of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In a letter dated in May 2001 (letter), the RO informed the 
veteran of the provisions of the VCAA, to include VA's duty 
to assist him with the development of his claim and the 
specific ways VA would assist him, what the evidence needed 
to show to support his claim.  The letter also listed the 
evidence already developed and associated with the claim 
file.  As to who would obtain what part of any other evidence 
desired, the letter informed the veteran that VA would obtain 
any other VA treatment records not already of record and 
private records which the veteran identified on the provided 
VA Forms 21-4138 and 21-4142, provided the veteran complete, 
sign, and return the forms as instructed.

Further, the veteran has had numerous opportunities for, and 
assistance with, further developing his claim since the 
initial adjudication of his claim by the RO.  As a result, 
the Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, as explained above, the Board finds 
harmless, the fact that the letter was issued after the RO's 
initial adjudication of the veteran's claim.

As concerns the duty to assist, the RO obtained the veteran's 
VA and private treatment records and arranged for appropriate 
medical examinations, to include an Agent Orange examination.  
The veteran has not requested the development of any 
additional information or records.  All records obtained or 
generated have been associated with the claim file.  The 
Board finds VA has complied with the duty to assist the 
veteran.  38 C.F.R. § 3.159(c) (2003).

Factual background.

The veteran filed his claim for service connection in April 
1999.  A February 2000 rating decision denied the veteran's 
claim.  A June 2001 rating decision again denied the claim 
after a de novo adjudication under the VCAA.

An entry in the SMRs dated in February 1967 reflects a 
finding of tinea cruris and a treatment of tinactin lotion.  
There are no other entries in the SMRs as concerns skin 
pathology.  In the January 1968 Report of Medical History, 
the veteran reported skin trouble-jungle rot in Vietnam.  
The January 1968 Report of Medical Examination for Separation 
rated the veteran's skin as normal.

A November 1998 VA treatment note entry reflects the veteran 
presented for recurrent furunculosis on the neck at the scalp 
line and forearm.  The examiner noted papulopustular nodules 
at the scalp line on each side, with no satellite lesions.  
There was one on the left forearm, with honey crust, which 
was slightly warm but non-tender.  The examiner entered an 
assessment of recurrent furunculosis.  

At the December 1998 VA Agent Orange Protocol, the veteran 
reported a chronic truncular rash, which manifested shortly 
after his return from Vietnam.  A VA examiner noted no 
evidence of Agent Orange-related disease, and that the 
veteran's rash was unlikely chloracne.

An April 1999 VA dermatology clinic treatment note entry 
reflects the veteran reported concern over frequent history 
of carbuncles on posterior neck, which require incision and 
drainage.  An examination of the veteran's posterior neck 
revealed well healed, contracted scars.  There were no 
pustules or active lesions.  The examiner entered an 
impression of, history of carbuncles, common in diabetic 
population.

An August 2000 VA treatment note entry reflects the veteran 
has having a history of furunculosis, and that he presented 
with a complaint of a new rash on the right posterior side of 
his neck, which he reported started a week and one-half 
earlier as a red, raised rash with oozing.  Physical 
examination revealed a 4 centimeter (cm) by 2 cm reddish 
maculopapular rash which appeared crusted over.  It was non-
tender and non-blanchable, and did not appear to have any 
subdermal component to it.  A dermatologist examined the area 
and opined that it was viral, most likely herpetic, and not a 
carbuncle.  The dermatologist recommended erythromycin 
topical cream and benzyl peroxide soap.

An October 2001 VA treatment note entry reflects the veteran 
presented with a complaint of bumps in his hair, sensations 
of burning, tingling, and tightness under his scalp, for the 
past 3 to 4 weeks.  The examiner noted 2 faruncles, one along 
a scar over occiput and one along right posterior neck, 
mildly tender, with mild surrounding erythema and pustular 
head.  The examiner entered an assessment of faruncle and 
prescribed keflex.

A May 2002 VA treatment note entry reflects the veteran 
presented with a complaint concerning the reappearance of 
some minor inflammation on the back of his neck.  Physical 
examination revealed one pustule, with extensive scar tissue 
and old induration around it.  The examiner entered an 
assessment of recurrent furunculosis and prescribed keflex.  
The examiner noted the veteran as low suspicion for shingles.

The veteran testified at the VTC that his skin problems 
started approximately 11 months after his service in Vietnam, 
which was shortly after he separated from active service.  He 
related that he sought treatment, which included lancing and 
drainage, but the provider is deceased and no records are 
available.  Transcript (T), pp. 3-4.  The veteran related 
that, in the 1980s and 1990s, his condition was in an almost 
constant state, but currently it flares up 2 to 4 times a 
year.  T., p. 9.  The veteran's representative asserted that 
Agent Orange is the source of the veteran's condition by 
process of elimination, as there is no other explanation.  
T., p. 2.

A May 2003 VA dermatology examination report reflects the 
veteran reported minimal acne as a teenager.  He recalled 
that, during his service in Vietnam, he had dry skin, 
sunburn, and ringworms, but no flare of his acne.  Five years 
later, he reported, he developed inflammatory areas on the 
back of his neck, and they have gotten progressively worse 
over the years.  In 1986 he was hospitalized for a procedure 
to drain one area.  He reported that they start as a small 
pimple with tightness in the back of his neck.  He controls 
them by taking keflex.  Physical examination of the posterior 
neck revealed 3 pinpoint papules with slight surrounding 
erythema.  There are 2 deep scars from prior inflammatory 
episodes, which required incision and drainage.  Scalp was 
normal.  The veteran's back revealed isolated pinpoint 
inflammatory papules.  Noting the veteran's report that his 
symptoms began 5 years after his presumed exposure to Agent 
Orange, the examiner opined that any association between 
exposure to Agent Orange and the veteran's skin condition is 
unlikely, as Agent Orange results in severe scarring and 
inflammatory acne at time of exposure or shortly thereafter.  
The examiner entered an assessment of recurrent folliculitis 
on back of neck.

The examiner was asked to clarify his assessment of the 
veteran's skin condition.  In a November 2003 addendum, the 
examiner noted that he reviewed the veteran's SMRs and noted 
the absence of any dermatologic complaints or findings and 
the fact that the cutaneous features of Agent Orange exposure 
include porphyria cutanea tarda (PCT) and chloracne, which 
occur at the time of exposure.  The examiner opined that he 
does not believe the veteran's folliculitis is related to PCT 
or chloracne, and that he does not believe the veteran's 
current skin disorder is related to an in-service symptom or 
diagnosis.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  Further, certain chronic diseases may be presumed to 
be service connected if they manifest to a degree of 10 
percent or more within one year of discharge from service.

When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2002).

The veteran claims service connection for a skin disorder 
based on his presumed exposure to herbicides during his 
service in Vietnam.  Applicable criteria provide that a 
veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003), are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (2003); 38 C.F.R. § 3.307(d) 
(2003) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and chronic lymphonic leukemia.  38 C.F.R. 
§ 3.309(e) (2003); 68 Fed. Reg. 27630-27641 (May 20, 2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

The medical evidence does not show the veteran's skin 
disorder to be chloracne or PCT, or any other condition on 
the list of diseases deemed to be associated with 
exposure to herbicides.  38 C.F.R. § 3.309(e) (2003).  The 
veteran's skin disorder is diagnosed variously as recurrent 
furunculosis, carbuncles, and, most recently, recurrent 
folliculitis.  The veteran has not submitted or referred the 
Board to any evidence which supports a finding that either 
skin disorder should be associated or connected with Agent 
Orange or otherwise related to events or occurrences in 
service.

In terms of whether the veteran is entitled to service 
connection on a direct basis of causation, as set forth 
above, there is no evidence in his SMRs of any complaints, 
findings, or treatment for, a chronic skin disorder.  The 
skin related item in the veteran's SMRs is a finding of tinea 
cruris, which refers to an inflammation of tinea in the groin 
or perineal area.  See Dorland's Illustrated Medical 
Dictionary, 29th Ed., p. 1843 (2000).  Treatment indicated 
was tenactin lotion.  The evidence shows this to have been an 
acute and transitory occurrence, as reflected by the 
veteran's examination for separation, which rated his skin as 
normal.  38 C.F.R. § 3.303 (2003).  There is no evidence to 
support the veteran's VTC account that his skin disorder 
manifested shortly after his separation from service.  
Further, the veteran also placed the onset as late as 5 years 
after his separation.

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, for and against 
the claim, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the evidence preponderates against the claim 
of entitlement to service connection for a skin disorder due 
to in-service exposure to herbicides (Agent Orange) or on a 
direct basis.  38 C.F.R. § 3.102 (2003); See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



